Final Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 48-61, 64, 66, 70 and 73-82 are pending in the present application. The instant claims are rejected, objected to or allowed as indicated below.

Claim Rejections - 35 USC § 112
The rejection of claims 48-56, 59, 60, 64 and 73-82 under 35 U.S.C. 112, second paragraph, is withdrawn.

Claim Rejections - 35 USC § 103
The rejection of claims 48-50, 52-56 and 58-60 under 35 USC 103(a) over Kalopissis et al. (US 3,467,483) is withdrawn.
The withdrawal is based on the amendment to instant claim 48 and applicant’s argument that the art does not teach the combination comprising nucleic acids of both a non-intact cell and an intact cell.
The rejection of claims 73-82 under 35 USC 103(a) over Kalopissis et al. (US 3,467,483) is maintained.
Kalopissis et al. teach dye stuffs comprising derivatives of anthraquinone for dyeing live human hair and use thereof (title). Claim 1 in column 18 specifically teaches a composition for dyeing live human hair comprising a compound of a dyestuff formula:

    PNG
    media_image1.png
    154
    166
    media_image1.png
    Greyscale
or the quaternary ammonium salts of said dyestuff, in which one X is a -NH-Z and the other two are hydrogen and in which NH-Z is selected from the group consisting of N,N-dimethyl paraphenylene diamine and

    PNG
    media_image2.png
    80
    169
    media_image2.png
    Greyscale
 in which R and R’ are selected from the group consisting of lower alkyl or together with the adjacent nitrogen morpholine or piperidine, and n is an integer from 2 to 6. Claim 2 specifically teaches that n is 2, 3, or 6, and that R and R’ are both methyl.
It is taught in column 11 that the tertiary amino group in a dyestuff is quaternized it has preferably the following formula:

    PNG
    media_image3.png
    83
    232
    media_image3.png
    Greyscale
in which n, R, and R’ are as defined above, and R” represents a lower alkyl radical especially methyl, and A- represents an anion such as a halogen or especially methosulphate ion.
1 is hydrogen (instant claim 77), A is a C2-6 alkylene group (i.e. (CH2)2-6) (instant claim 80), and R2, R3, and R4 are all methyl (instant claims 78 and 79), and Z is anion A-, and at least one of X1, X2, or X3 is -NH-Z (instant claim 74) and at least two of X1, X2, or X3 are hydrogen.  Additionally, examples 3 and 4 in column 4 teach the preparation of a 1,5 amino substituted anthraquinone combination wherein X3 and X1 are both hydrogen, and X2 is -NH-Z, wherein the R and R’ together with the adjacent nitrogen form a heterocyclic ring, thereby reading on instant claims 75, 76 and 81.
It is specifically taught that the compounds can be used for dyeing hair by applying one or more dyestuffs of said formula (see column 2, lines 1 -20).
It would have been prima facie obvious to one of ordinary skill in the art to have combined two of the dyestuffs of Kalopissis.  One would have been motivated to do so as Kalopissis teaches both quaternized and unquarternized dyestuffs and teaches both are suitable for dying human hair, and teaches combinations of the disclosed dyes can be used. See: MPEP § 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Kalopissis et al. do not specifically teach that said combinations (i) the compounds of Formulae I and II are present at a concentration of at most 5 mM as recited by instant claim 73.

For these reasons, the rejection of claims 73-81 are rejected under 35 USC 103(a) over Kalopissis et al. (US 3,467,483).

Response to Arguments
Applicant argues the skilled artisan would only carry out routine experimentation within a concentration range consistent with the aim of the reference, i.e., to dye human hair so as to impart color thereto.  Applicant references Example 6 of Bugaut and argues the skilled artisan has no motivation to significantly decrease the concentration of hair dye used because it would go against the aims and objectives of the reference.  Applicant’s argument was considered but not persuasive for the following reasons.
As noted above, the reference teaches the concentration of the dye varies within a wide limit, depending on the depth of the dyeing aimed at.  The reference as noted by applicant exemplified in Example XI the use of 4.6g of dye in 100cc water (by applicant’s calculation that is about 100 mM of dye).  The reference also exemplifies in Example XII and XIII, 1g dye/100cc water and 0.5g dye/100cc water.  Thus, the 
For these reasons, the rejection of claims 73-82 under 35 USC 103(a) over Kalopissis et al. (US 3,467,483) is maintained.

Allowable Subject Matter
Claims 48-61, 64, 66 and 70 are allowed.

Other Matters
Instant claim 64 recites a “compound according to claim 48”.  However, claim 48 is drawn to a composition.  It is suggested the claim be rewritten as a “composition”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARBARA P BADIO/Primary Examiner, Art Unit 1628